Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description:

Figures 1, 3, 5:			L

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
In paragraph [0008], lines 6-7, change the description of the figures to --- Figures 4A and 4B illustrate examples of charge amount distributions of toner and dolomite in Embodiment 1. ---
In paragraph [0008], line 8, change the description of the figure to --- Figure 5 is a schematic diagram of an image forming apparatus in a variation of Embodiment 1. ---.
In paragraph [0011], line 6, change “The transfer roller” to --- A transfer roller ---.
In paragraph [0026], line 2, change “recording” to --- transfer ---.

In paragraph [0081], line 1, after “toner particle” insert --- 40 ---.
In paragraph [0081], line 3, change “the surface layer” to --- a surface layer ---.
In paragraph [0081], line 6, change “a surface layer” to --- the surface layer ---.
In paragraph [0190], line 5, change “using the” to --- using a ---.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 2, change “in the” to --- in a ---.
Claim 3, line 4, change “on the opposite” to --- on an opposite ---.
Claim 3, line 4, change “with the” to --- with a ---.
Appropriate correction is required.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-11 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus, including: an image bearing member; a charging member that charges the image bearing member; an exposure unit that exposes the image bearing member so as to form an electrostatic latent image on the image bearing member; a developing unit that develops the electrostatic latent image as a developer image by supplying a developer, charged to regular polarity, to the image bearing member; a transfer member that transfers the developer image from the image bearing member to a transfer-receiving body; and a collecting member that collects a deposit on the image bearing member downstream of a transfer portion of the image bearing member at which the developer image is transferred to the transfer-receiving body by the transfer member, and upstream of a charging portion of the 

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uyama et al disclose a developer charging means for charging residual developer on an image bearing member disposed downstream of a transferring position and upstream of a position at which an electrostatic latent image is formed on the image bearing member.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
January 11, 2022